Name: Council Regulation (EEC) No 3131/91 of 21 October 1991 fixing, for the 1991/92 marketing year, the representative market price and the threshold price for olive oil, the levels of consumption aid in Spain and Portugal and the percentages of consumption aid to be retained in accordance with Article 11 (5) and (6) of Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: Europe;  economic policy;  processed agricultural produce;  consumption
 Date Published: nan

 No L 297/2 Official Journal of the European Communities 29. 10. 91 COUNCIL REGULATION (EEC) No 3131/91 of 21 October 1991 fixing, for the 1991/92 marketing year, the representative market price and the threshold price for olive oil, the levels of consumption aid in Spain and Portugal and the percentages of consumption aid to be retained in accordance with Article 11 (5) and (6) of Regulation No 136/66/EEC THE COUNCIL OF THE EUROPEAN COMMUNITIES, aid during each olive oil marketing year is to be used, on the one hand, to finance the recognized trade organiza ­ tions referred to in paragraph 3 of the abovementioned Article and, on the other hand, to finance measures to promote olive oil consumption in the Community ; whereas the said percentages for the 1991 /1992 marketing year should be fixed, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 ( 1 ) and 234 (2) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common orga ­ nization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular the second subparagraph of Article 4 (4) and Article 1 1 (6) thereof, Article 1 For the 1991 /1992 marketing year the representative market price and the threshold price for olive oil shall be as follows : Having regard to the proposal from the Commission,  representative market price : ECU 197,28 per 100kilograms,  threshold price : ECU 194,20 per 100 kilograms. Whereas the representative market price must be fixed according to the criteria laid down in Article 7 of Regula ­ tion No 136/66/EEC ; Article 2 For the 1991 /92 marketing year, the levels of consump ­ tion aid for olive oil in Spain and Portugal shall be as follows : Whereas the threshold price must be fixed in such a way that the selling price for the imported product at the frontier crossing point determined in accordance with Article 9 of Regulation No 136/66/EEC is the same as the representative market price, account being taken of the effect of the measures referred to in Article 11 (6) of the said Regulation ;  for Spain : ECU 45,67 per 100 kilograms,  for Portugal : ECU 49,42 per 100 kilograms. Whereas Article 2 of Council Regulation (EEC) No 3416/90 of 27 November 1990 on the introduction of Community aid for the consumption of olive oil in Spain and Portugal (3) lays down criteria for adjusting this aid to the Community level ; whereas the application of those criteria results in consumption aid in Spain and Portugal during the 1991 /92 marketing year being fixed at the levels indicated in Article 2 of this Regulation ; Article 3 1 . For the 1991 /92 marketing year, the percentage of consumption aid referred to in Article 1 1 (5) of1 Regula ­ tion No 136/66/EEC shall be 1,4 % . 2. For the 1991 /92 marketing year the percentage of consumption aid to be allocated to the measures referred to in Article 11 (6) of Regulation No 136/66/EEC shall be 1 %. Whereas, pursuant to Article 11 (5) and (6) of Regulation No 136/66/EEC, a certain percentage of the consumption Article 4 This Regulation shall enter into force on 1 November 1991 . (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 330, 29. 11 . 1990, p . 6. 29. 10. 91 Official Journal of the European Communities No L 297/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 October 1991 . For the Council The President P. BUKMAN